Citation Nr: 0702109	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-03 164	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  In a 
rating decision dated in September 2001, the RO, in pertinent 
part, granted service connection for schizophrenia with an 
evaluation of 100 percent effective September 30, 1998.  The 
veteran's disagreement with the effective date led to this 
appeal.  In December 2004, the Board remanded the case, and 
it is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  In decisions dated in September 1987 and January 1988, 
the Los Angeles RO denied reopening of the veteran's claim of 
entitlement to service connection for psychiatric disability; 
the veteran filed a notice of disagreement in March 1988, and 
the RO issued a statement of the case in June 1988; the 
veteran did not file a substantive appeal in response to the 
statement of the case, and those decisions became final.  

2.  On July 10, 1989, the Los Angeles RO received the 
veteran's application to reopen his claim of entitlement to 
service connection for a psychiatric disability; in a rating 
decision dated in late July 1989, the Los Angeles RO denied 
reopening of the claim and notified the veteran of that 
decision in a letter dated in August 1989.  

3. In September 1989, the Los Angeles RO received a the 
veteran's notice of disagreement with its denial of reopening 
of the claim along with a September 28, 1989, memorandum from 
a VA physician relating the veteran's schizophrenia to his 
military service; the RO did not issue a statement of the 
case.  

4.  The Los Angeles RO subsequently denied reopening of the 
service connection claim in rating decisions dated in 
October 1989 and January 1990 and, although it had received 
notice of the veteran's address change, sent notices to the 
veteran's prior address; thereafter, in a rating decision 
dated in May 1997, the Oakland RO denied reopening of the 
service connection claim and sent notice to the veteran's 
then-current address; there is no indication that the veteran 
received notice of the October 1989 and January 1990 
decisions or that he attempted to appeal the May 1997 
decision.  

5.  In a rating decision dated in September 2001, the Oakland 
RO reopened the claim and granted service connection for 
schizophrenia, effective from September 30, 1998.  


CONCLUSION OF LAW

The criteria for an effective date of September 28, 1989, 
(and no earlier) have been met for the grant of service 
connection for schizophrenia.  38 U.S.C.A. § 5110, 
(West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

During the pendency of the appeal, in a letter dated in 
March 2005, the VA Appeals Management Center (AMC) notified 
the veteran that it would be working on his appeal concerning 
an earlier effective date for service connection for 
schizophrenia, provided him copies of the regulations 
concerning the award of effective dates, and outlined what 
evidence it would obtain and what evidence he should submit.  
The AMC requested that the veteran submit any evidence in his 
possession that pertained to his claim. In addition, in a 
letter dated in April 2006, AMC provided the veteran notice 
compliant with Dingess concerning disability ratings and 
effective dates.  In view of the foregoing, the Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession and that he received 
notice of the evidence needed to establish and earlier 
effective date for service connection for schizophrenia, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, the decision from which the appeal arises is 
the September 2001 rating decision that assigned 
September 30, 1998, as the effective date for the grant of 
service connection for schizophrenia.  The VCAA notice in 
2003 and 2005 obviously did not comply with the express 
requirements of the law as found by the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to the 2005 and 2006 
letters and over the course of the appeal has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The VCAA notice in the March 2005 letter was followed by 
readjudication of the claim by the AMC and issuance of its 
supplemental statement of the case (SSOC) in April 2006.  The 
Court has held recently that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, 
the April 2006 SSOC notified the veteran of its decision to 
deny an earlier effective date for service connection for 
schizophrenia followed by an explanation of the basis for the 
decision, and in the forwarding letter, the veteran was 
notified of his opportunity to respond.  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

As to the duty to assist, the claims file includes private 
and VA medical records, medical records received from the 
Social Security Administration, and written statements 
received from the veteran and his representative.  There is 
no indication that there is additional, missing evidence 
pertinent to the appeal.  Seeking a medical opinion in this 
case (which turns on a legal question) would be 
inappropriate.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and analysis

In a September 2001 rating decision, the Oakland RO reopened 
a previously denied claim for service connection for a 
psychiatric disorder, granted service connection for 
schizophrenia, and assigned a 100 percent rating effective 
September 30, 1998.  The veteran seeks an earlier effective 
date for the award of service connection.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that the effective date of the grant of 
benefits based on a reopened claim shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii), (r).  

The veteran filed his original claim for service connection 
for a nervous condition in March 1973.  The San Francisco RO 
denied the claim and notified the veteran of its decision and 
his appellate rights in November 1973; the veteran did not 
appeal.  The veteran filed a claim with the RO in 
December 1974, and the RO continued its prior denial.  The 
veteran appealed to the Board and in a 1976 decision, the 
Board denied entitlement to service connection for psychosis.  
The veteran subsequently filed claims to reopen service 
connection for his psychiatric disorder, and eventually, in a 
decision dated in August 1986, the Board concluded that a new 
factual basis had not been presented that warranted the grant 
of service connection for an acquired psychiatric disorder.  

Thereafter, the veteran's representative submitted additional 
evidence in support of the veteran's service connection 
claim, and in a rating decision dated in January 1988, the 
Los Angeles RO determined that the evidence was not material 
to reopen the claim and notified the veteran of that decision 
in February 1988.  The veteran filed a notice of disagreement 
with that decision, and the RO issued a statement of the case 
(SOC) in June 1988.  The evidence does not show, nor does the 
veteran contend, that he perfected his appeal following the 
issuance of the June 1988 SOC.  That decision became final.  
38 U.S.C.A. § 4005 (now 7105); 38 C.F.R. §§ 19.121, 19.123 
(1988).  

On July 10, 1989, the Los Angeles RO received a VA Form 21-
4138 in which the veteran stated that he wished to reopen his 
claim for service connection for psychosis, neurosis, mental 
condition, and depression.  In a rating decision dated in 
late July 1989, the Los Angeles RO denied reopening of the 
claim and notified the veteran of that decision in a letter 
dated in August 1989.  The RO said "The evidence does not 
warrant any change in our previous determination as to the 
following conditions(s):  nervous condition which continues 
to be determined not a service-connected condition."  On a 
VA Form 21-4138 received at the Los Angeles RO in 
September 1989, the veteran said, "I want to appeal your 
decision of NSC for my schizophrenia and be considered 
service connected for the same condition."  It is the 
judgment of the Board that this written statement signed by 
the veteran clearly expresses dissatisfaction or disagreement 
with the July 1989 adjudicative determination of the Los 
Angeles RO and is in terms that can be reasonably construed 
as a desire for review.  

The statement contents, its filing place (the RO which 
notified the veteran of the action taken), and date of 
receipt (within one year from the date of mailing of 
notification), therefore satisfied the criteria for a timely 
notice of disagreement under then-existing law, 38 U.S.C. 
§ 4005 and 38 C.F.R. § 19.118, 19127, 19.129 (1989).  VA did 
not issue a SOC in response to the notice of disagreement 
received in September 1989.  

On the VA Form 21-4138 received at the Los Angeles RO in 
September 1989, the veteran provided notice of a new address 
in San Francisco, California, and with the statement 
submitted additional evidence.  In rating decisions dated in 
October 1989 and January 1990, the Los Angeles RO denied 
reopening of the service connection claim and sent notices to 
the veteran's prior address rather than the San Francisco 
address.  Thereafter, in a rating decision dated in May 1997, 
the Oakland RO denied reopening of the service connection 
claim and sent notice to the veteran's then-current address 
in Redwood City, California.  There is no indication that the 
veteran received notice of the October 1989 and January 1990 
decisions or that he attempted to appeal the May 1997 
decision.  

Years later, in a rating decision dated in September 2001, 
the Oakland RO reopened the claim and granted service 
connection for schizophrenia.  The grant was primarily based 
on an April 2001 examination report in which a VA 
psychologist opined that the veteran's schizophrenia was 
first manifest while he was on active duty in the military.  
The veteran had filed a claim to reopen, which was received 
at the Oakland RO on September 30, 1998, and the RO selected 
that as the effective date for service connection for the 
veteran's schizophrenia.  This was not correct.  

In this case, after receipt of the veteran's timely notice of 
disagreement with the July 1989 denial of reopening of the 
claim for service connection for his schizophrenia, VA failed 
to procedurally comply with statutorily mandated 
requirements.  Because the RO did not furnish the veteran 
with an SOC, he was unable to file a formal appeal to the 
Board, and the July 1989 RO decision therefore did not become 
final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  
Further, in cases as this where the RO subsequently denied 
later requests to reopen the claim and the veteran did not 
attempt to appeal them, the Court, on review of the effective 
date for service connection, has held that the prior RO 
decision never became final because the notice of 
disagreement had not been processed, notwithstanding the 
intermediate denials of claims to "reopen."  See Meyers v. 
Principi, 16 Vet. App. 228, 235-36 (2002); see also Ingram v. 
Nicholson, 20 Vet. App. 156, 162-63 citing Meyers.  

In other words, because the claim to reopen that was received 
at the RO July 10, 1989, was still open when the RO issued 
its September 2001 rating decision reopening and granting the 
claim for service connection for schizophrenia, that claim, 
which was received July 10, 1989, was part of the current 
claim stream and the RO's October 1989, January 1990, and 
May 1997 denials of reopening for lack of new and material 
evidence were not relevant to the continued appellate status 
of the veteran's claim received in July 1989.  Meyers, 16 
Vet. App. at 236; Ingram, 20 Vet. App. at 162-63.  

As noted earlier, the effective date of the grant of benefits 
based on a reopened claim shall be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii), (r).  

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, to 
include psychosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

In order to prevail on the merits on the issue of service 
connection, there must be:  (1) medical evidence of current 
disability; (2) medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

In this case, prior to the July 10, 1989, receipt of the 
veteran's application to reopen his service connection claim, 
his service medical records showing psychiatric problems in 
service were in claims file as were voluminous medical 
records showing he had been diagnosed as having chronic 
schizophrenia.  The missing element for a grant of service 
connection was medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  In this case, earliest medical evidence of a 
nexus is a September 28, 1989, memorandum from a VA physician 
who stated that the veteran was presently in her care.  She 
indicated that based on review of the veteran's records, 
including documentation of prescription of antipsychotic 
medication in service and the natural history of 
schizophrenia, that the veteran's current condition was 
related to his military service.  As this memorandum post 
dates the receipt of the claim to reopen, its date, 
September 28, 1989, which is the date all three elements 
necessary for the award of service connection were met and 
therefore the date entitlement arose, is the proper effective 
date for service connection for the veteran's schizophrenia.  


ORDER

An effective date of September 28, 1989, and no earlier, is 
awarded for the grant of service connection for 
schizophrenia.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


